Citation Nr: 0835075	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from May 1942 to August 1944.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant timely appealed the RO&IC's June 2004 rating action 
to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving Dependency and Indemnity Compensation 
(DIC).  For the reasons discussed below, a remand is 
necessary prior to adjudication of the claim.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a) (2007).  A service-connected disability is 
the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b)(2007).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Id.

Here, the appellant claims entitlement to service connection 
for the cause of the veteran's death.  The appellant 
essentially contends that the veteran's sustained frostbite 
to his feet during active service that led to the subsequent 
development of his multiple sclerosis and amyotrophic lateral 
sclerosis (ALS), which, in turn, weakened his constitution 
and, ultimately, caused his untimely demise.  (See, VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, signed and dated by the appellant in November 
2003).  

The veteran's death certificate shows that he died in May 
1994 at Hazelton General Hospital in Hazelton, Pennsylvania 
due to (or as a consequence of) pneumonia.  No other 
significant conditions contributing to his death were noted.  
The veteran's terminal hospital records, however, have not 
been associated with the claims file.  As these records might 
contain relevant information relating to the veteran's cause 
of death, they should be secured on remand to the RO.  
See, 38 C.F.R.§ 3.159(c)(i)(2007).  

In addition, the appellant has consistently maintained that 
she sent VA a letter from a "Dr. Johnson," who concluded 
that the veteran had sustained frostbite to the feet during 
service, which, in turn, caused him to develop multiple 
sclerosis and ALS.  (See, letter from the appellant to VA, 
dated in July 2004).  In connection with the instant claim, 
the appellant submitted VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for the following 
providers:  Dr. Johnson at Reading Hospital and Dr. Jude 
Sidari of Reading, Pennsylvania.  (See, VA Form 21-4142, 
signed and dated by the appellant in April 2004).  A review 
of the claims file reflects that the RO&IC did not attempt to 
obtain records from Dr. Johnson or Dr. Sidari, as requested 
by the appellant.  An attempt to obtain said records must be 
made upon remand.  Id. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the Board 
believes that competent medical evidence of record does not 
adequately address the medical question of whether the cause 
of the veteran's death was service-connected.  There is no 
indication in the record that any VA physician has been 
requested to provide an opinion as to whether there is a 
nexus between the cause of the veteran's death and the 
veteran's single service-connected disability (asthenic 
reaction).  Additionally, it does not appear that any 
physician has ever commented on the appellant's claim that 
the cause of the veteran's death is related to insevice cold 
injury leading to ALS disability.

Therefore, the RO should request that an appropriately 
qualified medical professional review the medical records and 
provide an opinion as to the likelihood that that the fatal 
pneumonia which led to the veteran's death is traceable to 
his service-connected neurasthenia or to any disease of 
service origin (i.e., multiple sclerosis and ALS as residuals 
of frostbite of the feet, as contended by the appellant) 
during his period of active service in the United States 
Coast Guard.  

The Board considered if a VHA opinion could be obtained to 
avoid a remand, however, a review of record does not show 
that the appellant was notified as required under 38 U.S.C.A. 
§ 5103, and defined in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The 2007 Hupp decision did not exist at the 
time the RO adjudicated this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, Hupp holds that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  This sort of notification does not appear to have 
been provided in this case.

Thus, the RO&IC should notify the appellant of all laws and 
regulations relating to her claim for service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving Dependency and Indemnity Compensation 
(DIC). After providing the appropriate notice, the RO&IC 
should obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), send the 
appellant a letter that explains the 
specific information or specific evidence 
needed in a Cause of Death claim under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  After securing the appropriate 
release forms, obtain reports from the 
veteran's terminal treatment in May 1994 
from Hazelton General Hospital in 
Hazelton, Pennsylvania.  If these records 
can not be obtained, documentation as to 
this fact must be indicated in the claims 
file.

3.  Contact the appellant and request 
that she identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who possess records relevant 
to the veteran's cause of death.  After 
securing appropriate release forms, the 
RO&IC should request all identified 
records and associate them with the 
claims file.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Specifically, the RO&IC should obtain:  
(a) all outstanding private medical 
records from Dr. Johnson, Reading 
Hospital, Reading Pennsylvania; and Dr. 
Jude Sidari of 235 West Chestnut Street, 
Reading, Pennsylvania (b) All 
information, which are not duplicative of 
evidence already received, should be 
associated with the claims file.  If 
these records can not be obtained, 
documentation as to this fact must be 
indicated in the claims file.

4.  Upon completion of the above-
requested development and after any 
additional medical records have been 
associated with the claims file, the 
claims file should be referred to a 
physician who can review the record and 
provide an opinion as to the medical 
probabilities that the pneumonia which 
led to the veteran's death is traceable 
to his service-connected neurasthenia 
or to any disease of service origin 
(i.e., multiple sclerosis and ALS as 
residuals of frostbite of the feet, as 
contended by the appellant) during his 
period of active service in the United 
States Coast Guard.  A complete 
detailed rationale must be provided for 
any opinion rendered.

5.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If any benefit sought 
is not granted, issue the appellant and 
her representative a supplemental 
statement of the case (SSOC), which 
should reference all evidence received 
since issuance of the May 2003 statement 
of the case.  Allow an appropriate period 
of time for a response. Thereafter, 
return the case to the Board for further 
appellate consideration.


	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

